Order filed May 11, 2016




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-16-00156-CV
                                 ____________

               In the Interest of J.P.T, L.P.T., and D.P., Children


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-05201J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant Casey Potts’ brief
was due April 1, 2016. No brief or motion for extension has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore, we order Potts’ appointed counsel, Stephen Pierce, to file
appellant’s brief no later than May 23, 2016. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.



                                     PER CURIAM